STEPHENS, Chief Justice,
dissenting.
I respectfully dissent. The writ of prohibition issued by the Court of Appeals properly prevented a great and irreparable injury. The Court of Appeals stepped in to cure the trial court’s abuse of discretion in ordering the discovery of financial resources of the noncustodial parent’s new spouse.
The assets of a noncustodial parent’s spouse can not legally be considered finan*914cial resources of the noncustodial parent. A husband owns no interest in his wife’s property, even that acquired after marriage. During the marriage the wife shall hold and own all her estate to her separate and exclusive use, and free from the debts, liabilities or control of her husband. KRS 404.010. Thus, the resources of a new spouse have no bearing on the statutorily mandated factor in determining child support of the financial resources and needs of the noncustodial parent. KRS 403.210.
To consider the new spouse’s finances as a change of circumstances for the noncustodial parent, though she clearly has no obligation to support children of her husband’s prior marriage, is to cause her to indirectly be liable for those children’s support.
GANT and STEPHENSON, JJ„ join in this dissent.